Citation Nr: 1111685	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-11 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for pes planus.

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1952 until January 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

This matter was previously before the Board in October 2008, at which time the Board determined that new and material evidence had not been received to reopen the claim for service connection for pes planus.  Thereafter, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued a Memorandum Decision that set aside the Board's October 2008 decision that denied reopening the Veteran's claim and remanded the claim to the Board for appropriate action.  Specifically, the Court ruled that the Board's October 2008 decision to deny reopening of the Veteran's service-connection claim for pes planus was error, as the Veteran had submitted detailed statements as to the onset of his symptomatology that were not of record at the time of the initial denial of his service connection claim.  

The issue of service connection for pes planus being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a June 1998 rating decision, the RO denied entitlement to service connection for pes planus.  The Veteran did not perfect an appeal of that decision.

2.  Evidence received since the June 1998 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for pes planus, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1998 RO decision which denied the Veteran's claim of entitlement to service connection for pes planus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

2.  Subsequent to the June 1998 rating decision, new and material evidence sufficient to reopen the claim for service connection for pes planus has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103(A), 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is reopening and remanding the claim of entitlement to service connection for pes planus.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for pes planus and that the evidence is otherwise sufficient to award service connection for this disability.

The RO does appear to have reopened the Veteran's claim for service connection, as reflected in a March 2003 Statement of the Case.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Turning to the specifics of the Veteran's claim, the RO denied the Veteran's claim for entitlement to service connection for pes planus in a June 1998 rating decision.  In denying the claim, the RO noted the Veteran's service treatment records documented that he had a second degree bilateral pes planus disorder prior to his entrance into military service.  The RO highlighted that there was no objective evidence that the Veteran's bilateral foot disorder was incurred in or aggravated by his military service.  At the time of the August 2003 rating decision, the evidence of record included the Veteran's available service treatment records, which included a February 1952 enlistment report of medical examination documenting a diagnosis of second degree pes planus, and an August 1952 diagnosis of athlete's foot.  Also associated with the claims file were the Veteran's VA medical records and private treatment records, showing treatment for unrelated conditions, and an April 1998 VA examination, which documented the Veteran's report of bilateral foot pain and treatment for a bilateral foot disorder.

The Veteran filed an application to reopen the previously denied claims in January 2002.  

Thereafter, the Veteran testified during a October 2002 formal RO hearing.  He testified that he served in the U.S. Navy as a steward to officers aboard a ship, service which he reported required him to stand on his feet for long periods of time, frequently climb ladders, and carry approximately 50 pounds of supplies up and down numerous flights of stairs on a regular basis.  The Veteran reported that after completing his daily shifts, he had to soak his feet to treat his bilateral foot pain, treatment which was recommended by a corpsman.  He testified that he did not experience any pain in his feet prior to his military service, but that his bilateral foot disorder had worsened by the time of his separation from active duty.  The Veteran stated that he continued to experience pain in his feet after his military service, but that he was initially unable to seek medical treatment due to financial restraints.  

In support of his application, the Veteran submitted an August 2003 letter from a private physician, A.N.B, D.P.M.  In the letter, Dr. A.N.B. stated that the Veteran was seen in July 2003 with complaints of bilateral foot pain.  She reported that the Veteran underwent a physical examination, which revealed an overall cavus foot type with contracture of digits two through five, bilaterally.  The physician further stated that due to the Veteran's foot type, there was prominence of plantar forefoot with painful lesions developing under the first and fifth metatarsophalangeal joints.  Radiographs of the Veteran's feet were consistent with anterior cavus foot structure and hammertoe deformity two through five, bilaterally.  Dr. A.N.B. stated that while the cavus foot structure and hammertoes were inherited conditions, the formation of painful calluses was aggravated by increased weight-bearing and ambulation.  

Subsequent to the Veteran's application to reopen his claim, the RO obtained the Veteran's March 2001 to July 2009 VA treatment records showing treating for bilateral foot symptomatology.  A January 2004 treatment record documents the Veteran's report of bilateral foot pain for several years.  Following a physical examination, the Veteran was diagnosed with metatarsalgia, plantar fasciitis, and hammertoes; he was treated for his symptomatology.  He continued to complain of bilateral plantar fasciitis in March 2004 and September 2004, and was noted to have calluses on his feet in September 2004 and March 2005.

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for pes planus.  The new evidence, in part, consists of Dr. A.N.B.'s August 2003 diagnostic letter and the Veteran competent lay statements as to an increase of bilateral foot symptomatology during his military service and a continuity of symptomatology following his separation from active duty.  This is clearly new it was not previously of record and not previously considered.  It is also material, in that it constitutes medical and competent lay evidence as to whether the Veteran's claimed bilateral foot disorder was aggravated, or became worse, during his military service, evidence which was not of record at the time of the June 1998 rating decision.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, reopening the Veteran's claim of service connection for pes planus is in order.


ORDER

New and material evidence having been received, the claim for service connection or pes planus is reopened.  To this extent and this extent only, the appeal is granted.


REMAND

As was explained earlier herein, the Veteran's claim of entitlement to service connection for pes planus is being reopened on the basis of new and material evidence; however, further development is needed with regard to this claim to determine whether service connection is warranted.

Initially, the Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A. § 1111 shall be applicable in the case of any Veteran who served in the active military, naval, or air service after December 31, 1946, including peacetime Veterans.  38 U.S.C.A. § 1137.

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, if an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

As discussed above, the Veteran's service treatment records show that he was noted to have second degree pes planus on the February 1952 enlistment report of medical examination.  On the associated February 1952 report of medical history, the Veteran denied ever having any foot trouble.  A subsequent August 1952 service treatment record shows that he complained of sore feet and was diagnosed with athlete's foot.  The January 1956 separation report of medical examination is silent as to any feet symptomatology and shows that the clinical evaluation of the feet was generally normal.  

During the October 2002 RO formal hearing, the Veteran essentially testified that although he did not have any foot trouble prior to his enlistment into the military, his bilateral foot symptomatology worsened during his military service.  He reported that he continued to experience foot pain following his separation from active duty.  Thus, the Veteran has essentially asserted that his pre-existing bilateral foot condition was aggravated by his military service.

In this regard, the Board notes that lay statements, such as the Veteran's reports of a new onset and continuity of his bilateral foot symptomatology may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 1153(a); 38 C.F.R. 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his bilateral foot symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorder.

The claims file reflects that the Veteran underwent a general VA examination in April 1998, at which time he reported having bilateral foot pain.  While he was diagnosed with a bilateral foot disorder, no opinion was provided as to whether his current disorder is related to his military service.  Specifically, the VA examiner did not address whether the Veteran's pre-existing pes planus was aggravated by his active duty service.  In this regard, the Board acknowledges the August 2003 diagnostic letter from Dr. A.N.B., wherein the physician stated that the Veteran's painful calluses were aggravated by increased weight-bearing and ambulation.  However, this opinion does not address the issue of aggravation of the pre-existing foot disorder.  The Board notes that VA's duty to assist by providing a medical examination or obtaining a medical opinion is trigged when the medical evidence of record is inadequate with which to make a decision on a claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In this case, the Board finds that current medical evidence of record is inadequate as it does not address whether the Veteran's pre-existing foot disorder was aggravated by his military service.  As such, the Board finds that the Veteran should be afforded an appropriate VA examination to assess the nature and etiology of his current bilateral foot disorder to determine whether his condition was aggravated by or is otherwise related to his period of active service.    


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed bilateral foot disorder.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner for review.  All necessary studies and tests must be conducted.

The examiner is then directed to:

(a)  Identify any foot disorders found to be present;

(b)  Opine whether any pre-existing foot disorder increased in severity during the Veteran's period of active service (beyond the natural progression of the disease if applicable);

(c)  Opine whether it is at least as likely as not (50 percent likelihood or greater) that any current foot disorder was caused or aggravated by the Veteran's period of active service.  

In rendering the requested opinions, the examiner must consider and discuss the Veteran's report of the onset of his bilateral foot pain while on active duty and a continuity of foot symptomatology following his separation from military service.  The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and fully explain why an opinion cannot be rendered.

2.  Thereafter,  the RO/AMC will readjudicate the Veteran's claim for service connection.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


